Citation Nr: 1706468	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  04-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1966 to October 1973.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that denied the appellant's claim for a disability rating in excess of 20 percent the service-connected residuals of a lumbosacral strain.  

In a decision issued in June 2012, the Board denied the increased rating claim.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board. 

The case was subsequently remanded by the Board, in June 2014, so that the Veteran could be scheduled for a requested Travel Board hearing.  That hearing was scheduled to be held in April 2015, but prior to the date of the hearing, the Veteran's representative requested that the hearing be rescheduled.  In June 2015, the Board granted a change in the hearing date and remanded the case for the RO to schedule the Travel Board hearing.  After the case was sent back to the Board without any hearing being scheduled, the Board had to again remand the case in April 2016.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the RO most recently informed the Veteran in November 2016 that he had been placed on the list of persons wanting a Travel Board hearing, the case was sent back to the Board in January 2017 without the hearing being scheduled as directed in the Board's April 2016 remand.  

It is therefore unclear why this case has been returned to the Board for appellate review.  As such, this case must be remanded again in order to schedule the Veteran for the requested Travel Board hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

1.  Carry out directives of the June 2015 and April 2016 Board remands to schedule a Travel Board hearing for the appellant at the RO.

2.  Notify the appellant and his attorney of the date and the time of the hearing.

3.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

